Citation Nr: 1826736	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-29 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a non-initial disability rating in excess of 10 percent for tinea pedis (formerly evaluated as dermatitis of feet). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1971. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDING OF FACT

The Veteran's tinea pedis has not been shown to cover more than 5 percent of the total body area; it requires use of a topical antifungal cream and topical medication but no systemic therapy, corticosteroid treatment, or immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for tinea pedis have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations. 
38 U.S.C. § 1155; 38 C.F.R. § 4.1. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his service-connected tinea pedis is more disabling than reflected by the 10 percent rating currently assigned. 

The Board notes that the disorder has been rated by the RO under the provisions of Diagnostic Code 7813 (which directs the disabilities to be rated as scars under Diagnostic Codes 7801-7805, or as dermatitis under Diagnostic Code 7806). Under Diagnostic Code 7806, regarding dermatitis or eczema, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected; or intermittent therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent rating requires that more than 40 percent of the entire body or more than percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7806 alternately provides for the disability to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); or as scars (Diagnostic Code 7801-7805), depending upon the predominant disability. 38 C.F.R. § 4.118. The Board, however, finds that these Diagnostic Codes are inapplicable here. In that connection, Diagnostic Code 7800 is inapplicable in that the Veteran's tinea pedis is not on his head, face, or neck. Diagnostic Code 7801 governs scars that are deep and nonlinear. Diagnostic Code 7802 governs scars that are superficial and nonlinear an affect an area or areas of at least 144 square inches. Diagnostic Code 7804 governs scars that are unstable or painful. Diagnostic Code 7805 provides that other scars and effects of scars evaluated under the above Diagnostic Codes require the evaluation of any disabling effect(s) not otherwise considered. 38 C.F.R. § 4.118. Here, however, as the evidence establishes that there is no scarring or disfigurement present, the Board finds that the Veteran's tinea pedis of the feet is appropriately rated as dermatitis/eczema under Diagnostic Code 7806.

In the May 2012 claim, the Veteran requested an increased rating for his tinea pedis because the symptoms have worsened and include constant blisters between the toes. 
 
On the September 2012 VA examination the examiner diagnosed the Veteran with tinea pedis and onychomycosis. The examiner observed that the Veteran's foot condition did not cause scarring or disfigurement of the head, face, or neck and is not a benign or malignant skin neoplasm. The examiner noted that the Veteran has not been treated with oral or topical medications in the past 12 months for any skin condition. Further, the examiner found that the Veteran has not had any treatments or procedures other than systemic or topical medications in the past 12 months. Also, the Veteran has not had any non-debilitating or debilitating episodes in the past 12 months. On physical examination, the examiner observed that the Veteran's skin infection was not exposed and covered less than 5 percent of the total body area. The examiner observed that the Veteran had scaling and maceration in webs between the toes, hyperpigmentation with scaling on dorsal surfaces of the feet, old scars on the soles from healed blisters, nails with thickening, yellowing, ridging, subungual debris, and scars from bilateral bunion surgeries. 

In a July 2013 VA treatment record the medical provider observed that the Veteran experienced a rash on both feet with discoloration and onychomycosis. The medical provider assessed a trial use of antifungal cream.

In November 2013 and May 2014 VA treatment records the Veteran complained of itching in the feet. The medical provider observed no blisters, but found dry, scaly skin in moccasin distribution bilaterally. In November 2013 the medical provider prescribed hydrocortisone cream for itching, and in May 2014 the medical provider prescribed lotion and soaks to treat itching. 

In a July 2015 VA treatment record the Veteran complained of itching in the feet. The medical provider observed that the Veteran had dry and scaly skin in moccasin distribution bilaterally. The medical provider did not observe any blisters. In April 2015, June 2016, July 2016, October 2016, and April 2017 VA treatment records the medical provider observed that the Veteran did not have lesions or rashes. 

In an August 2017 VA examination, the examiner diagnosed the Veteran with tinea pedis. The Veteran reported that he experienced itching. The examiner noted that the Veteran has been treated constantly/ near-constantly with topical medications in the past 12 months for his skin condition. No systemic treatment was noted. The examiner also noted that the Veteran has not had any debilitating or non-debilitating episodes in the past 12 months. On examination, the examiner observed that the Veteran's infection of the skin covered less than 5 percent of his total body area and was not on any exposed areas. The examiner described the Veteran's skin condition as a scaling plantar aspect of both feet. 

Upon review of the record, the Board finds that a rating in excess of 10 percent for tinea pedis is not warranted. In order to warrant a disability rating higher than the 10 percent currently assigned, the Veteran's tinea pedis of the feet would have to be manifested by at least 20 percent of the entire body, or at least 20 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs used for a total duration of at least six weeks during the previous 12-month period. Here, however, the September 2012 and August 2017 VA examination reports all show that the Veteran's tinea pedis of the feet covers less than 5 percent of total body area, with no exposed area affected. Additionally, although the VA treatment records and August 2017 VA examination reported that he has continuously treated the disability with topical antifungal cream and topical medication, there is no indication of any systemic therapy with corticosteroids or other immunosuppressive drugs. Accordingly, a disability rating higher than the 10 percent currently assigned is not warranted for the Veteran's tinea pedis.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for tinea pedis is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


